Title: To Alexander Hamilton from James Wilkinson, 13 November 1799
From: Wilkinson, James
To: Hamilton, Alexander


          
            Sir
            Philad Nov 13th. 1799
          
          It has been suggested both by the pay Master & Majr Genl Pinkney, that a Lt McCall, now of the 3d. Regt & stationed in Georgia is necessary in that quarter as pay Master, I have therefore, for accommodation of the service, ventured to transfer Mr. McCall to the 4th. Regt., which may I hope meet your approbation.
          In arranging with Mr Swan for the pay of the Troops on the Missippi, I have named Lt. Jno. M. Lovel as pay Master, because he will be recommended to you, to succeed Lt. Sterret in that Office to the 1st Regt of Artillery, because we have no other Character in that quarter suitable to the Office, and because he has been & is still Engaged on that duty—I hope these motives may justify the measure, & secure your approbation.
          It may be proper for me to observe that Doctr Phillips, transferred from the 3rd. to the 4th. should be directed to join his Corps, and that Lt. Glen now in Albany, or that neighbourhood, should be ordered to the recruiting service—
          The early arrival of Lt. Col Gaither at my Quarters on the Mississippi, is a matter of —, as it will enable me to accelerate my return, I therefore hope the thing will not Escape your attention—most truly, respectfully & affectionately I am Sir Yr. Mo. Ob Set
          
            Ja Wilkinson
          
          Majr. Gl. Hamilton
          
            N.B. I shall be greatly obliged if you will favor me with a Copy of the regulation for uniforming us, by the return of the mail, or at least of the part which affects the Genl Staff—I shall probably leave this the Day after Tomorrow, but your Letter addressed to the care of Mr McHenry will overtake me at Baltimore—
          
          J W
        